Title: To Thomas Jefferson from J. d’Hauteval, 23 December 1808
From: d’Hauteval, J.
To: Jefferson, Thomas


                  
                     Monsieur,
                     
                     Philadelphia December 23. 1808
                  
                  Je ne m’appesentirai pas Surs les mal’heurs qui ont affligés les habitans de St. Domingue, pour émouvoir Votre Grand Coeur, Je rappellerai Seulement à Votre mémoire une de vos Ancienne connoissance et peut être votre Amy, Monsieur L. D’Hauteval.
                  
                  Je vous présenterai Sa famille heureuse d’Etre échappée àla fureur des tigres qui Se Sont abreuvés de son propre Sang! Arrivés en cette Ville depuis fort peu de tems; sortant de St. yago de Cuba ou elle Vivait aumoins. Exampte de Besoins; mais que la guèrre De la france avec l’Espagne à reduite àla plus grande détresse! dans un pays où les Besoins Sont Si multipliés dans la rigueur des saisons et manquant des choses néçéssaires pour Se mèttre à l’Abrit des Intemperies.
                  Nous nous sommes adressés à notre arrivée, aux français nos comptriotes pour nous procurer les moyens de travailler: ils ont étés Sourds! et les Coeurs les plus durs que nous ayons rencontrés étoient gens qui avaient reçus des Bienfaits de notre part dans le tems de notre prosperité. Ô mal’heureux français!
                  C’est donc chez un peuple Etranger que nous devons désormais chercher des Amis, une patrie, une famille et c’est a vous monsieur, que Je niadres pour me procurer l’un et lautre qui mieux que Vous le pourrait faire.’
                  Je désire travailler, Je le pourrois Si J’avais un Commancemant.
                  Si donc Vous Vouliez Monsieur, me donner des recommendations pour quelques personnes qui puissent me faire les premiéres avances. Je pourrois entreprendre quelques choses que J’ai projettées.
                  Je ne doute pas     Monsieur que la famille d’une personne qui à travaillé quelques années aux intérêts du peuple Américain. ne Vous interesse un peu et J’ose croire que Vous Voudrez bien me faire l’honneur d’une réponse.
                  J’ai l’honneur D’Etre Monsieur Votre Obeissant Serviteur
                  
                     J. D’Hauteval
                     
                     South Third Street No. 315 pha.
                  
               